Citation Nr: 0616158	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  99-16 111A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for dental conditions 
for treatment purposes.

2.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of a fractured left ankle. 

3.  Entitlement to an evaluation in excess of 10 percent for 
asthma.  

4.  Entitlement to an initial compensable evaluation for 
hemorrhoids. 


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1975 to February 
1981 and from October 1983 to July 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Baltimore, 
Maryland, regional office (RO) of the Department of Veterans 
Affairs (VA).  In March 1999, the RO granted service 
connection for hemorrhoids, evaluated as noncompensable, 
effective August 1, 1998.  In March 2001 the RO denied 
service connection for treatment purposes for tooth number 9.  
In March 2003, the RO increased the evaluation for asthma 
from noncompensable to 10 percent.  The veteran disagreed 
with each of these decisions.

The case was previously before the Board in August 2003, but 
was remanded for additional development.

The August 2003 remand noted that the veteran had submitted a 
notice of disagreement for the evaluation of his asthma, but 
that a statement of the case had never been issued.  The 
remand requested that the veteran be sent a statement of the 
case for this issue, and this was accomplished in June 2005.  
A substantive appeal was received in August 2005.  

The issues of entitlement to increased evaluations for asthma 
and the residuals of a left ankle fracture are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service medical records show treatment for tooth #9 in 
May 1975, proximate to dental trauma.  

2.  Current medical records show that the veteran has 
composite resin replacement for the missing portion of tooth 
#9, and that this is an injury consistent with a trauma.  

3.  The veteran's hemorrhoids have been productive of no more 
than mild symptomatology since his discharge from service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the residuals of 
a trauma to tooth #9 for the purposes of dental treatment 
only have been met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 
2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2005).

2.  The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.114, Code 7336 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005). The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in the 
appeal for this issue, further assistance is unnecessary to 
aid the veteran in substantiating his claim.

The veteran contends that he is entitled to service 
connection for the purposes of receiving dental treatment due 
to trauma.  He states that a rock struck tooth #9 while he 
was mowing his lawn, which caused his tooth to break.  

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW). 
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c). 

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a year after service 
(Class II eligibility); and those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility).  Other categories include treatment for 
veteran's having a dental condition determined to be 
aggravating disability from an associated service-connected 
disability (Class III eligibility); veteran's whose service 
connected disabilities are evaluated as 100 percent, or who 
receive a total rating for individual unemployability (Class 
IV eligibility); and certain treatment for those who are 
enrolled in a rehabilitation program under chapter 31 (Class 
V eligibility).  Finally, any veteran scheduled for admission 
or otherwise receiving care and services under chapter 17 of 
38 U.S.C. may receive outpatient dental care which is 
medically necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment (Class VI eligibility).  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.

In this case, a review of the record indicates that the 
veteran submitted his claim for service connection for tooth 
#9 for the purposes of dental treatment due to trauma in 
August 1998, just one month after discharge from service.  

A review of the service medical records indicates that there 
is not an entrance examination for the veteran's period of 
service from February 1975 to February 1981.  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

As the veteran did not have a defective tooth #9 noted on 
entry into active service, this tooth is presumed to have 
been sound.  

The service medical records include dental records, which 
show that the veteran received treatment for tooth #9 in May 
1975.  

October 1975 records show that the veteran complained of an 
ache of teeth #7 and #8.  He was noted to have sustained a 
trauma approximately four months earlier.  

The remainder of the service medical records is negative for 
treatment of tooth #9, although charts of the veteran's mouth 
usually included a mark on this tooth subsequent to 1975.  
April 1993 records note defective composition of #9.  

The veteran was afforded a VA dental examination in October 
1998.  He stated that his upper front tooth had been chipped 
by a stone from a lawnmower in 1975.  The tooth had been 
repaired and was now satisfactory.  There was no loss of 
teeth as a result of trauma.  The diagnosis was teeth and 
tissues within normal limits.  

The veteran testified at a hearing before a hearing officer 
at the RO in October 1999.  He stated that in 1975, he had 
been sitting near someone who was cutting the grass when a 
rock flew out from beneath the lawnmower, struck him in the 
mouth, and chipped off his front tooth.  The veteran sought 
treatment for this injury immediately, and the dentist 
replaced the broken tooth with a cap.  Years later, the cap 
had been replaced when it began to become discolored.  The 
veteran said that he had not experienced any subsequent 
problems with this tooth, and he had not sustained any 
additional traumas.

The veteran underwent an additional VA dental examination in 
August 2004.  He stated that he had been hit in the mouth 
with a rock in 1975.  A part of his tooth had been fractured 
off, which was repaired with a composite resin.  In 1996, the 
composite resin had been replaced.  It continued to function 
well, and was not giving the veteran any problems.  The 
examiner identified this tooth as #9.  He opined that the 
injury was trauma related, in that the veteran had been 
struck in the mouth by a rock.  

The Board finds that entitlement to service connection for 
trauma to tooth #9 for the purposes of dental treatment only 
is warranted.  There is no evidence to suggest any damage to 
tooth #9 prior to service, and it is presumed to have been 
normal.  The veteran has offered sworn testimony stating that 
he was struck in the mouth by a rock in 1975, which fractured 
his tooth.  

The service medical records show treatment for tooth #9 in 
May 1975, which current medical records show is the same 
tooth that has been treated for an injury consistent with a 
fracture.  Furthermore, October 1975 service medical records 
note complaints of pain in the teeth adjoining tooth #9, and 
notes a history of trauma approximately four months 
previously.  This would place the trauma close to the date of 
the May 1975 treatment for tooth #9.  The evidence supports 
the veteran's contentions that he sustained an injury to 
tooth #9, and that he continues to have a disability as a 
result of this injury.  Therefore, entitlement to service 
connection for the residuals of a trauma to tooth #9 for the 
purposes of dental treatment only is established.  

Increased Evaluation

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the veteran's initial claim predates the 
enactment of the VCAA.  However, the Appeals Management 
Center (AMC) provided VCAA notice by letter dated in April 
2004.  The notice included the type of evidence needed to 
substantiate the claims for increased evaluations.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The veteran was informed of what evidence or information he 
was responsible for providing.

Finally, the letter told him to notify VA if there was any 
other evidence he believed would support his claim, and told 
him how to submit relevant evidence.  He was thereby told to 
provide any evidence in his possession that pertained to the 
claim.  

As the notice came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However the timing deficiency was remedied by the AMC's 
readjudication of the claim after sending the proper notice.  
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  The veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate entitlement to a rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

As the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for a higher 
initial rating, any questions as to the appropriate effective 
date to be assigned are rendered moot.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a recent VA examination of his hemorrhoids.  In 
addition, all identified records that are available have been 
obtained.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The record shows that entitlement to service connection for 
hemorrhoids was established in a March 1999 rating decision.  
A zero percent evaluation was assigned for this disability.  

External or internal hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures are evaluated as 20 
percent disabling.  Hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue evidencing 
frequent recurrences are evaluated as 10 percent disabling.  
Mild or moderate hemorrhoids are evaluated as zero percent 
disabling.  38 C.F.R. § 4.114, Code 7336.

The evidence includes the report of VA examinations, 
including a general medical examination, conducted in 
September 1998.  There were no reported findings referable to 
hemorrhoids.  

At the October 1999 hearing, the veteran testified that he 
experienced exacerbations of symptomatology at least once 
every two months, but that he did not experience bleeding, 
and he had not received any treatment for hemorrhoids since 
discharge from service.  The veteran agreed that this 
disability was basically asymptomatic.  However, he believed 
he should receive a compensable evaluation for his 
hemorrhoids because he had been told that they were external, 
and that they would eventually require surgery.  See 
Transcript.  

VA treatment records show that a rectal examination conducted 
in March 2002 did not mention any findings regarding 
hemorrhoids.  

The veteran underwent a VA examination for hemorrhoids in 
August 2004.  The history of his disability was noted.  He 
had never been hospitalized for hemorrhoids, or received a 
transfusion or developed anemia due to this disability.  He 
was not using any prescription medication for this 
disability, and he had not missed any time from work during 
the previous year due to hemorrhoids.  A June 2004 
colonoscopy was normal.  On examination, there was no 
clinical evidence of anemia.  Rectal examination showed that 
there was no evidence for protruded hemorrhoid, even after 
the veteran strained.  There was no bleeding on digital 
rectal examination.  There was no evidence of prolapsed 
hemorrhoid, thrombosis, a reducible hemorrhoid, excessive 
lymph tissue, or fissure.  The diagnosis was internal 
hemorrhoid, mild with flare-ups five to six times a year, but 
not requiring any treatment by physician.  

The Board finds that entitlement to a compensable evaluation 
for hemorrhoids is not merited.  The veteran testified in 
October 1999 that his disability was asymptomatic.  There is 
no evidence of symptomatic hemorrhoids for any period after 
the veteran's discharge from service.  Therefore, a 
continuation of the zero percent evaluation currently in 
effect is warranted for the entire period on appeal.  
38 C.F.R. § 4.114, Code 7336.


ORDER

Entitlement to service connection for tooth #9 for the 
residuals of trauma for treatment purposes is granted.  

Entitlement to an initial compensable evaluation for 
hemorrhoids is denied. 


REMAND

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

The record shows that he veteran has not been afforded a VA 
examination for his service connected left ankle disability 
since October 1998.  There are extensive records showing 
treatment for his left ankle from 2003 to 2004, mainly for an 
intervening Achilles' tendon injury.  The most recent 
evidence pertaining to the left ankle is a September 2005 
notation describing pain and swelling of the tendon.  There 
is no medical opinion that attempts to differentiate between 
the disability of the left ankle that is the result of his 
service connected residuals of a fracture, and any additional 
disability that may be the result of the Achilles' tendon 
injury.  A contemporaneous examination is needed to determine 
the current severity of the disability.  

The evidence includes a September 2005 statement from the 
veteran's private physician, which says that the veteran 
"has chronic asthma with seasonal exacerbations in 
fall/spring and requires daily Advair" to control his 
symptoms.  The Physician's Desk Reference indicates that one 
of the ingredients of Advair is fluticasone propionate, which 
is a corticosteroid with anti-inflammatory activity. 

Furthermore, the Board notes that while the evidence shows 
that the veteran underwent private pulmonary function testing 
in June 2004, he has not been afforded a VA examination of 
his disability since 1999.  Therefore, the Board finds that 
contemporaneous VA pulmonary examination is also needed.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
pulmonary examination to ascertain the 
current severity of his service connected 
asthma.  All indicated tests and studies 
should be conducted, including pulmonary 
function testing.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  

After review of the evidence contained in 
the claims folder regarding the history 
of the veteran's medications and 
completion of the examination, the 
examiner should attempt to express the 
following opinions: 1) Does the veteran 
require use of corticosteroids at least 
three times a year?  Does he require use 
of corticosteroids on a year round daily 
basis?  Would his dosage be considered 
high?  2) Does the veteran require the 
use of daily inhalational or oral 
bronchodilator therapy on a year round 
basis?  3) Does the veteran require the 
use of anti-inflammatory medication on a 
daily basis? 

Rating criteria require that the 
pulmonary function testing include FEV-1, 
and FEV-1/FVC.

The reasons and bases for all opinions 
should be included. 

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his service-connected left 
ankle disability.  All indicated tests 
and studies should be conducted.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  

The examiner should report the ranges of 
left ankle dorsiflexion and plantar 
flexion in degrees.

The examiner should determine whether the 
left ankle disability is manifested by 
weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry 
should not be limited to muscles or 
nerves. These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, incoordination, or pain.

The examiner should report whether any 
portion of the disability is due to the 
non-service connected Achilles' tendon 
injury.  If the examiner is unable to 
distinguish between the service-connected 
and non-service-connected disability, 
that fact should be reported.

4.  Re-adjudicate the claims on appeal.  
If any benefit is not fully granted, 
issue a supplemental statement of the 
case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


